EXHIBIT 10.3
 
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement ("Agreement"), dated as of December 20, 2013,
is made and entered into by and between Coral Reef Capital LLC, a Delaware
limited liability company ("Consultant"), and TNR Holdings LLC, a Delaware
limited liability company (the "Company").
 
WHEREAS, the Company recognizes that Consultant possesses knowledge and certain
expertise in operational excellence and management services, and desires to
retain Consultant to provide certain consulting services, pursuant to the terms
and conditions of this Agreement; and
 
WHEREAS, Consultant is willing to provide such consulting services and expertise
to the Company pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Consultant and the Company hereby agree as follows:
 
1. Engagement.  For the period commencing on the date hereof and ending on the
earlier of (a) the effective date of termination of this Agreement pursuant to
Section 6 and (b) the date on which Consultant disposes of all of its debt and
equity interests in the Company (the "Term"), the Company hereby engages
Consultant to provide certain consulting services on the terms and subject to
the conditions set forth in this Agreement.  The Term may be extended for an
additional period or periods with the written consent of, and upon such fees,
terms and conditions as may be agreed to by, the parties hereto.
 
2. Duties.  (a) During the Term, Consultant shall provide to the Company and/or
any of its subsidiaries such consulting services and advisory services as the
Company reasonably requests from time to time (the "Consulting Services");
provided, that Consultant shall only be required to devote such time as is
reasonably necessary to perform such Consulting Services.
 
(b) Consultant shall perform the Consulting Services in good faith, in
accordance with professional standards and to the best of Consultant's
abilities, and in furtherance of the objectives of the Company.
 
(c) Consultant agrees that in performing its duties under this Agreement, it
shall at all times, and shall cause its employees to, (i) maintain all necessary
authorizations and licenses and be in full compliance with applicable laws and
regulations and (ii) take no action which, if performed directly by the Company,
would not be in full compliance with applicable laws and regulations.
 
(d) Neither Consultant nor any other individual engaged by Consultant will be
deemed for any purpose to be employed or engaged by, or entitled to compensation
from, the Company, except as set forth herein.  For the avoidance of doubt, in
no event shall Consultant be deemed to be employed by the Company.
 
3. Compensation:  Expenses.  (a) As full and complete consideration for
providing the Consulting Services hereunder, the Company agrees to pay
Consultant, and Consultant agrees to accept an amount, per year, equal to three
percent (3%) of the aggregate amount of capital contributions, debt investments
and equity investments (collectively, the “Investment”) made by Consultant or
its affiliates (including Gulfstar Resources LLC) to or in the Company or the
Company’s parent company, Armada Oil, Inc. (the "Consulting Services
Fee").  With respect to the Consulting Services Fee: (i) the portion of the
first annual Consulting Services Fee related to the Initial Unit Purchase (as
that term is defined in the Unit Purchase Agreement of even date herewith (the
“Unit Purchase Agreement”) among the Company, Gulfstar Resources LLC and the
other parties thereto) shall be paid in full on the date hereof and (ii) the
first annual payment of the Consulting Services Fee related to additional
funding pursuant to Sections 1.3 and/or 1.4 of the Unit Purchase Agreement shall
be paid in full upon the closing of such funding transactions.  Thereafter, the
Consulting Services Fee shall be paid during each year of the Term in equal
quarterly installments equal to three-quarters of one percent (.75%) of the
aggregate Investments on March 31, June 30, September 30 and December 31 of each
calendar year during the Term.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Consultant shall be entitled to reimbursement for all reasonable
out-of-pocket expenses incurred in connection with the proper performance of the
Consulting Services, provided that Consultant produces receipts or other
documentation reasonably acceptable to the Company evidencing the incurrence of
such expenses.
 
(c) All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.
 
(d) Consultant shall bear sole responsibility for payment on behalf of
Consultant of any federal, state and local income tax withholding, social
security taxes, workers' compensation coverage, unemployment insurance,
liability insurance, health and/or disability insurance, retirement benefits or
other welfare or pension benefits, and/or other payments and
expenses.  Consultant shall not be eligible for, and hereby waives any claim to,
wages, compensation incentives, profit sharing participation, stock options or
other equity incentive compensation, health coverage or any other benefits
provided to employees of the Company.
 
(e) The Company acknowledges that the Consultant and its affiliates may receive
further fees and other amounts from activities unrelated to the affairs of the
Company, including managing other investments, or engaging in other businesses,
and that the Company shall not have any rights or interests therein and such
fees shall not reduce the Consulting Services Fee.
 
4. Covenants of Consultant.
 
(a) Confidentiality and Nondisclosure.  Consultant acknowledges that, during the
performance of the Consulting Services, Consultant will acquire knowledge of
confidential and proprietary information relating to the Company, its
subsidiaries and affiliates, including, but not limited to, trade secrets,
technical information, intellectual property, business and marketing plans,
strategies, customer information, process material, methodologies, technical
materials, manuals and strategic options and models (collectively, “Confidential
Information”).  The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than as a result
of a disclosure by Consultant in violation of this Agreement or (ii) is or
becomes available to Consultant on a non-confidential basis from a source other
than the Company or its affiliates, provided that such source was not known by
Consultant to be bound by any agreement to keep such information confidential,
or otherwise prohibited from transmitting such information to Consultant by a
contractual, legal or fiduciary obligation.  Consultant agrees that during the
Term and for a period of one year thereafter, (i) Consultant shall not directly
or indirectly, divulge, transmit, publish, copy, distribute, furnish or
otherwise disclose, any Confidential Information other than (w) with the prior
written consent of the Company, (x) to any representatives of the Company or its
subsidiaries and affiliates or persons in the then-present employ of the Company
or its subsidiaries and affiliates in the proper performance of Consulting
Services, (y) to the Consultant’s investors, and (z) if required by applicable
law or legal or regulatory process, but in such event, Consultant shall (A)
disclose the minimum amount of Confidential Information that is legally required
to be disclosed, (B) provide prompt notice to the Company of such disclosure
requirement (i), and (C) cooperate with the Company, at the Company's expense,
in any attempt that the Company may make to obtain an order or other reliable
assurance that confidential treatment will be accorded to designated portions of
such Confidential Information being disclosed; and (ii) Consultant shall not
use, directly or indirectly, any Confidential Information for any purpose other
than the performance of the Consulting Services, or for the benefit of anyone
other than the Company and its subsidiaries and affiliates.  Consultant agrees
to take all commercially reasonable precautions to maintain the confidentiality
of' the Confidential Information, and agrees that the precautions taken by the
Company and its affiliates to maintain such confidentiality are reasonable under
the circumstances.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Return of Company Property.  All Confidential Information, intellectual
property, data systems, files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company or its subsidiaries whether
prepared by Consultant or otherwise coming into Consultant's possession in the
course of the performance of the Consulting Services shall be the exclusive
property of the Company and shall be delivered to the Company (including,
without limitation, any copies thereof) promptly upon request by the Company or,
in any event, upon the termination or expiration of this Agreement.
 
5. Indemnification.  (a) The Consultant, its affiliates and each of their
respective officers, directors, partners, employees, agents, stockholders and
members (each, a "Consultant Party") will not be liable to the Company or any of
its members (i) for mistakes of judgment or for any act or omission suffered or
taken by it, or for losses due to any such mistake, action or inaction, except
to the extent that such mistake, action, or inaction was caused by the gross
negligence, willful misconduct or bad faith of such Consultant Party, or (ii)
for the negligence, bad faith or other conduct of any independent contractor of
the Consultant selected by such Consultant Party, provided that such independent
contractor was selected, engaged or retained in good faith.
 
(b) In the event that any Consultant Party shall, notwithstanding the provisions
of Section 18-303(a) of the Delaware Limited Liability Company Act (the "Act")
to the contrary (and solely as a result of the inapplicability, or deemed
inapplicability of such provision of the Act), become liable under a judgment,
decree or order of a court, or in any other manner, for a debt, obligation or
liability of the Company, then the Company shall indemnify such Consultant Party
and hold such Consultant Party harmless from and against any such liability of
such Consultant Party (together with reasonable attorneys' fees and expenses in
defending against any claimant seeking to impose any such liability), except to
the extent any such liability results from fraud, gross negligence or willful or
wanton misconduct on the part of such Consultant Party or the willful breach by
such Consultant Party of any obligation under this Agreement.
 
6. Termination.  (a) Consultant may at any time, in its sole discretion,
terminate this Agreement for any reason or no reason by delivering written
notice of such termination to the Company specifying a termination date not less
than thirty (30) calendar days from the date of delivery of such notice.
 
(b) At any time during the Term, the Company shall have the right to terminate
this Agreement upon the occurrence of any of the following events (each, an
"Event of Default"):  (i) Consultant is or becomes bankrupt or insolvent; (ii)
Consultant commits gross negligence, fraud, or willful misconduct in the
performance of the Consulting Services; (iii) Consultant or any of its employees
commits embezzlement, theft or misappropriation of any property of the Company
or its subsidiaries and affiliates; (iv) any breach by Consultant of
Consultant's covenants and obligations under this Agreement after receipt of
written notice from the Company and an opportunity to cure such breach during
the thirty calendar day period following receipt of such notice; or (v)
Consultant violates any applicable law or order of any court of competent
jurisdiction which has or is reasonably expected to have, in the Company's sole
and reasonable discretion, an adverse effect on the business of the Company or
its subsidiaries and affiliates.  The termination of this Agreement under this
subsection (b) shall be effective from the date of delivery of a written notice
to Consultant by the Company specifying the event or circumstance that resulted
in such termination by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) In the event of termination of this Agreement by Consultant or the Company
under this Section 6, Consultant shall be entitled to receive a pro-rated
portion of the Consulting Services Fee and any out of pocket expenses incurred
by the Consultant pursuant to Section 3, through the termination date.  In such
event, Consultant shall promptly deliver to the Company a written invoice for
the pro-rated portion of the Consulting Services Fee and out of pocket expenses
through the termination date, and the Company shall pay the invoice in full
within thirty (30) days following receipt of such invoice.  Following such
payment by the Company, the Company shall have no further obligations to
Consultant under this Agreement.
 
7. Notices.  All notices, demands and communications of any kind which any party
hereto may be required or desires to serve upon the other party under the terms
of this Agreement shall be in writing and shall be given by:  (a) personal
service upon such other party; (b) mailing a copy thereof by certified or
registered mail, postage prepaid, with return receipt requested; (c) sending a
copy thereof by FedEx or equivalent courier service; or (d) sending a copy
thereof by facsimile, in each case to such other party at the respective
addresses and facsimile numbers set forth below:
 
If to the Company:
 
TNR Holdings LLC
71683 Riverside Drive
Covington, Louisiana  70433
Attention:  David Freeman
Facsimile: (985) 327-5974
 



If to Consultant:
 
Coral Reef Capital LLC
c/o Glenwood Capital
757 Third Avenue
Suite 1703
New York, New York  10017
Attention:  Marceau Schlumberger
Facsimile:  (646) 467-5271
 
with a copy (which shall not constitute notice) to:
 
Herrick Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention:  John Rogers, Esq.
Facsimile:  (212) 545-3359

 
 
4

--------------------------------------------------------------------------------

 
 
In case of service by FedEx or equivalent courier service or by facsimile or by
personal service, such service shall be deemed complete upon delivery or
transmission, as applicable.  In the case of service by mail, such service shall
be deemed complete on the fifth business day after mailing.  The addresses and
facsimile numbers to which, and persons to whose attention, notices and demands
may be delivered or sent may be changed from time to time by notice served as
hereinbefore provided by any party upon the other party.
 
8. Governing Law.  This Agreement and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of New York without giving effect to the choice of law or conflict of
law provision (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.
 
9. Mediation and Arbitration.  If any dispute arises out of or in connection
with this Agreement, or the breach thereof, and if the dispute cannot be settled
through negotiation, the parties agree first to seek in good faith to settle the
dispute by non-binding mediation administered by the American Arbitration
Association (the "AAA") under its Commercial Mediation Procedures, before
resorting to arbitration, litigation or any other dispute resolution
procedure.  If the dispute has not been resolved by mediation within forty-five
(45) days of the filing of a submission to mediation or a written request for
mediation with the AAA, the dispute shall be settled by final and binding
arbitration in accordance with the Commercial Arbitration Rules of the AAA, and
judgment upon the award rendered by the arbitrator may be entered and enforced
in any court of competent jurisdiction.  The mediation or arbitration shall be
held in New York, New York, which shall be the seat of mediation or
arbitration.  The arbitrator shall be selected by the parties hereto.  If the
parties hereto are unable to agree on the identity of the arbitrator within ten
(10) days following the expiration of the said 45-day period, the arbitrator
shall be appointed by the AAA.  The parties agree that no mediator or arbitrator
shall have the power to modify the terms of this Agreement.  Except as may be
required by law or to protect or pursue a legal right, neither of the parties
hereto, their representatives, a witness, a mediator nor an arbitrator may
disclose the existence, content, or results of any mediation or arbitration, as
the case may be, hereunder without the prior written consent of the other party
hereto.  In the event of an urgent need for provisional measures arising (x)
before the arbitration tribunal is constituted or (y) before or after mediation
is commenced, either party is entitled to seek provisional measures from (i) the
single emergency arbitrator appointed pursuant to the AAA's Optional Rules for
Emergency Measures of Protection, or (ii) any court of competent jurisdiction,
and any such request to a court shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate; provided, however,
that, after the three arbitrators are appointed, the arbitrators shall have sole
jurisdiction to consider applications for provisional measures (including
applications for urgent measures of protection) and any provisional measures
ordered by the arbitrator or arbitrators may be specifically enforced by any
court of competent jurisdiction and any court proceeding that has commenced
relating to provisional measures shall be withdrawn.
 
10. Assignment; Successors and Assigns.  The Consulting Services are of a unique
and specialized nature, and are to be rendered by Consultant in reliance upon
Consultant's unique knowledge and experience.  Consequently, this Agreement and
all rights and obligations hereunder are personal to Consultant and Consultant
shall not, directly or indirectly, assign, delegate, transfer, sub-license,
sub-contract, charge or otherwise encumber any of its interests, rights, duties
or obligations under this Agreement without the prior written consent of the
Company, and any purported assignment in violation hereof shall not be valid or
binding on the Company.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Company and its successors and
assigns.  Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may, with the consent of Consultant,
assign this Agreement to and all rights hereunder shall inure to the benefit of,
any subsidiary of the Company or any person, firm or corporation resulting from
the reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
11. No Partnership Intended.  Nothing in this Agreement shall be deemed or
construed to create a co-partnership, joint venture or employer/employee
relationship between the parties hereto and the services of Consultant shall be
rendered as an independent contractor and not as an agent or employee of the
Company or any of its subsidiaries or affiliates.  Consultant shall not (a) have
any right, power or authority to create, and shall not represent to any person
that it has the express power to create any obligation, express or implied, on
the Company's behalf without the express prior written consent of the Company or
(b) represent that it is acting other than in its capacity as an independent
contractor.  This Agreement is not a contract of assurance regarding
compensation, employment, continued employment, or benefit of any kind to
Consultant or the beneficiaries of Consultant, and no such beneficiaries will be
third-party beneficiaries hereunder.
 
12. No Third-Party Beneficiaries.  Except as provided in Section 10, this
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement.
 
13. Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties hereto and supersedes all prior
understandings, conditions and agreements, oral or written, express or implied,
with respect to the engagement of Consultant in connection with the subject
matter hereof.
 
14. Amendment.  This Agreement may be amended, changed or modified only by an
instrument in writing executed by the parties hereto.
 
15. Survival.  The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive the termination of
this Agreement, irrespective of any investigation made by or on behalf of any
party.
 
16. No Waiver.  The failure by either the Company or Consultant to insist upon
strict performance of any of the provisions contained in this Agreement shall in
no way constitute a waiver of such party's rights as set forth in this
Agreement, at law or in equity, or a waiver of any other provisions or
subsequent default by the other party in the performance of or compliance with
any of the terms and conditions set forth in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
17. Severability.  If any provision of this Agreement or portion thereof is held
invalid, illegal, void or unenforceable by reason of any rule of law,
administrative or judicial provision or public policy, all other provisions of
this Agreement shall nevertheless remain in full force and effect.
 
18. Headings.  The headings contained herein are for the convenience of
reference only and are not intended to define, limit, expand or describe the
scope or intent of any provision of this Agreement.
 
19. Counterparts.  This Agreement may be executed (a) in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument and (b) by telecopy or other facsimile signature (which shall be
deemed an original for all purposes).
 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
IN WITNESS WHEREOF, this Agreement has been executed by Consultant and the
Company as of the date first written above.
 
CONSULTANT


CORAL REEF CAPITAL LLC




By:                                                                           
Name:  Marceau Schlumberger
Title:    Member


COMPANY


TNR HOLDINGS LLC




By:                                                                           
Name:
Title:
 
 
[Signature Page to Consulting Services Agreement]

--------------------------------------------------------------------------------

 

